Citation Nr: 0314032	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  00-12 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to a rating higher than 30 percent for 
onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1997 RO decision that denied an increase in a 
30 percent for onychomycosis.  In April 2001, the Board 
remanded this matter for additional evidentiary development.  


FINDINGS OF FACT

The veteran's service-connected oncychomycosis is manifested 
by a variable fungal infection of the fingernails and 
toenails, requiring periodic use of anti-fungal medication.  
The condition involves no more than constant exudation or 
itching, extensive lesions, or marked disfigurement; and the 
condition involves a minimal amount of the body and exposed 
surfaces, and does no require constant or near-constant 
systemic therapy such as coricosteroids or other 
immunosupressive drugs. 


CONCLUSION OF LAW

The veteran's oncychomycosis is no more than 30 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 7806, 7813 (2002); 67 Fed. Reg. 
49590 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for an increase in a 30 percent rating 
for oncychomycosis.  Relevant identified medical records have 
been obtained, and satisfactory VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Onychomycosis, also known as tinea unguium, is a fungal skin 
condition of the fingernails and toenails.

The rating schedule criteria for evaluating skin conditions 
were changed during the pendency of this appeal.  Either the 
old or new rating criteria may apply, whichever are more 
favorable to the veteran, although the new rating criteria 
are only applicable since their effective date.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1990); VAOPGCPREC 3-2000.  

Under the old rating criteria, in effect prior to August 30, 
2002, dermatophytosis (and other such fungal skin conditions) 
is rated under the criteria for eczema.  38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2002).  The old criteria provided that 
a 30 percent rating is assigned for eczema when there is 
constant exudation or itching, extensive lesions, or marked 
disfigurement; and a 50 percent rating is assigned when there 
is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestaions, or exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the new skin rating criteria, in effect since August 
30, 2002, dermatophytosis (and other fungal infections, 
including tinea unguium of the nails) is rated under the 
criteria of dermatitis/eczema.  38 C.F.R. § 4.118, Diagnostic 
Code 7813 (67 Fed. Reg. 49590 (2002)).  The new criteria 
provide that dermatitis or eczema is rated 30 percent when 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  The new criteria provide 
that dermatitis or eczema is rated 60 percent when more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected; or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (67 Fed. Reg. 49590 (2002)).   

Historical medical records show the veteran has had a fungal 
infection of the nails since service, and various fingernails 
and toenails have been involved over the years.  The current 
30 percent rating for onychomycosis has been in effect since 
1974 and is protected from reduction.  38 U.S.C.A. § 110.  In 
1997, he filed his current claim for an increased rating.

VA outpatient treatment records in recent years show the 
veteran has received periodic oral and topical anti-fungal 
medication for the onychomycosis.  The condition essentially 
waxes and wanes, with various fingernails and toenails 
involved at different times.  At an October 1997 VA 
examination, the veteran complained of itching and pain from 
the condition.  Findings included marked dystrophic 
fingernails of the left hand and of the toenails of both 
feet, with whitish deposits on affected nails.  The doctor 
noted that the condition did not involve ulceration, 
exfoliation, crusting, or systemic or nervous manifestations.  
The diagnosis was severe tinea unguium (onychomycosis) of the 
left hand and feet.  At a VA examination in April 2002, it 
was noted that the veteran's condition had been treated in 
the past with oral medication (Fulvicin and Sporanox) and 
with multiple creams, with some improvement but not a 
complete cure, and it was not currently under treatment.  He 
again complained that the condition produced itching and 
pain.  Current findings included mild distal onycholysis of 
the right great toenail, and marked thickening of the left 
great toenail with subungual hyperkeratosis and early ingrown 
nail.  The doctor noted that the condition did not involve 
ulceration, exfoliation, crusting, or systemic or nervous 
manifestations.  The diagnosis was tinea unguium and pedis.

Thus the medical evidence in recent years shows variable 
findings as to the extent of the onychomycosis, with only 
minimal findings at the latest VA examination.  Even 
considering the worst findings in recent years, it is clear 
that the fungal infection of the fingernails and toenails 
does not meet the criteria for a rating greater than 30 
percent under the old or new rating criteria.  The current 30 
percent rating under the old criteria contemplates a 
condition involving constant exudation or itching, extensive 
lesions, or marked disfigurement.  It is questionable whether 
the old criteria for a 30 percent rating are satisfied, but, 
as noted, the current 30 percent rating is protected from 
reduction.  With regard to the old criteria for a higher 
rating of 50 percent, the condition does not involve 
ulceration, extensive exfoliation, crusting, or systemic or 
nervous manifestations; and while it may be slightly 
unsightly at times, it clearly is not exceptionally 
repugnant.  As to the new rating criteria, the onychomycosis 
of some of the fingernails and toenails involves a minimal 
amount of the body and exposed surfaces, and, while there is 
periodic use of anti-fungal medication, there is no constant 
or near-constant systemic therapy such as coricosteroids or 
other immunosupressive drugs.  It appears the new criteria 
for a 30 percent rating are not met, and clearly the criteria 
for a higher rating of 60 percent are not met.

The weight of the credible evidence demonstrates that the 
veteran's onychomycosis is no more than 30 percent disabling 
under either the old or new rating criteria.  As the 
preponderance of the evidence is against the claim for an 
increased rating for the condition, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An increased rating for onychomycosis is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


